ALSCHULER, Circuit Judge.
While concurring in the opinion, the peculiar hardship incident to No. 4467, the case-of the Cherwonieks, prompts me to make some further comment thereon.
This alien woman undertook to join her husband, who had for some years been lawfully established here. She attempted to enter lawfully, but under the quota law was rejected. She then entered unlawfully, at an undesignated port, and without registration, bringing her four children, then aged from 4 to 19 years, and, joining her husband,, the reunited family remained undisturbed nearly five yéars, when complaint of the unlawful entry was made and deportation proceedings begun.
But for the Act of May 26, 1924, (8-USC § 214), I believe the three-year limitation of the Act of February 5, 1917, (8 USC § 155), would have barred the deportation. But the Act of 1924, providing that one entering without having an unexpired visa isdeportable “at any time after entering the-United States,” seems practically, but without directly so stating, to have done away with the three-year limitation of section 155-as applicable to such unlawful entries. Thus an alien entering the country without having-the visa would be deportable at any time — be it a day or a half century after entry. Infants brought here might, if undisturbed, remain indefinitely, grow to maturity, have-families, and be to all intents as thoroughly American as if bom here, and perhaps without having any suspicion of flaw In their title to citizenship, and then, upon complaint of some one who happened to know the facts,, find themselves subject to deportation.
To guard against a possible situation so-manifestly harsh, I believe there should be a reasonable limitation upon deportation for unlawful entries, particularly in cases where children are involved.
The extreme hardships thus possible under the guise of law might find some amelioration if one so deported might, after a reasonable time, apply for lawful admission. But along comes the Act of Congress passed March 4,1929, as amended June 24,1929 (8 USCA § 189), providing: “(a) If any alien has been arrested and deported in pursuance of law, he shall be excluded from admission to the United States * * * and if he enters or attempts to enter the United States * * * he shall be guilty of a felony and upon conviction * * * be punished by imprisonment for not more than two years or by a fine of not more than $1,099 • * * ”
*893If this means what it seems to say, then one who is for any cause deported is forever after barred from entry or attempting to enter, under penalty as for a felony. The practical effect upon these aliens is this: This woman, who in her overzeal to join her husband transgressed the law by entering the country without having a. visa, upon her deportation may never again enter the country; and the infant children, too young at the time to be chargeable with intentional transgression of law, upon their deportation will thereafter be likewise forever barred from entry. The statute is quite incongruous, in that it is operative only upon deportation, or departure after order for deportation, but not in case voluntary departure before order of deportation.
The record in this cause shows that after the hearing of the deportation proceeding the Department of Labor, through its officers, evidently realizing the special hardship here appearing, offered to consent that the aliens depart the country with right to make lawful application for entry. The woman, evidently under advice that the three-year limitation protected her against deportation, did not avail herself of this offer, and thereupon the order of deportation was made. I do not believe she or the children should be now penalized because she followed the advice, if this can be reasonably prevented.
With the termination of the habeas corpus unfavorably to them, control over the proceeding by the Department of Labor remains as if the habeas corpus proceeding had not been begun. While theré is no reason to believe that the Department will be less inclined after the habeas corpus than it was before, to accord the "aliens the humane privilege of voluntary departure with leave thereafter to apply for entry without prejudice because of the former breach of the law in attempting to enter, I nevertheless venture the suggestion that some such course be followed with these aliens. To make this effective under the acts of 1929 it would, I believe, be necessary to cancel the order of deportation, so that the aliens may depart without an order of deportation standing against them.
I earnestly hope and urge that upon the unfavorable termination of the habeas corpus the Department will cause its order of deportation to be canceled or withdrawn, and the aliens be permitted voluntarily to leave the country, with right thereafter to make application for entry according to law.
I am authorized by my colleagues to state that they concur in this recommendation.